Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2008 Date of Reporting Period: 03/31/2008 Item 1. Schedule of Investments. Nicholas Limited Edition, Inc. Schedule of Investments (unaudited) AS OF: 03/31/08 VALUE COMMON STOCKS - 92.54% Consumer Discretionary - Auto & Components - 0.49% 50,000 Amerigon Incorporated * $ 740,000 Consumer Discretionary - Consumer Durables & Apparel - 0.96% 90,000 Carter's, Inc. * 1,453,500 Consumer Discretionary - Consumer Services - 1.74% 72,500 BJ's Restaurants Inc. * 1,044,725 33,300 Matthews International Corporation 1,606,725 2,651,450 Consumer Discretionary - Hotels, Restaurants & Leisure - 2.79% 40,000 California Pizza Kitchen, Inc. * 524,400 35,000 Jack in the Box Inc. * 940,450 33,000 Panera Bread Company * 1,382,370 22,500 Shuffle Master, Inc. * 120,375 57,500 Sonic Corp. * 1,267,300 4,234,895 Consumer Discretionary - Retail - 4.49% 26,000 J.Crew Group, Inc. * 1,148,420 90,000 Monro Muffler Brake, Inc. 1,521,000 95,000 O'Reilly Automotive, Inc. * 2,709,400 70,000 Penske Automotive Group, Inc. 1,362,200 2,000 Tractor Supply Company * 79,040 6,820,060 Consumer Staples - Food, Beverage & Tobacco - 0.83% 25,000 J.M. Smucker Company (The) 1,265,250 Consumer Staples - Household & Personal Products - 1.09% 50,000 WD-40 Company 1,662,500 Energy - Energy - 6.87% 40,100 Approach Resources Inc. * 628,768 83,200 Continental Resources, Inc. * 2,653,248 70,500 Crosstex Energy, Inc. 2,393,475 42,000 Denbury Resources Inc. * 1,199,100 30,000 Dril-Quip, Inc. * 1,394,100 55,000 TETRA Technologies, Inc. * 871,200 105,400 TXCO Resources Inc. * 1,304,852 10,444,743 Exchange Traded Fund - 2.64% 55,000 iShares Russell 2000 Growth Index Fund 4,006,200 Financials - Banks - 1.68% 101,000 Baylake Corp. 898,900 60,000 FirstMerit Corporation 1,239,600 40,000 MGIC Investment Corporation 421,200 2,559,700 Financials - Diversified - 4.06% 23,000 Affiliated Managers Group, Inc. * 2,087,020 55,000 Eaton Vance Corp. 1,678,050 75,000 Waddell & Reed Financial, Inc. 2,409,750 6,174,820 Financials - Insurance - 5.17% 120,000 Brown & Brown, Inc. 2,085,600 112,500 HCC Insurance Holdings, Inc. 2,552,625 63,300 National Financial Partners Corporation 1,422,351 53,400 Willis Group Holdings Limited 1,794,774 7,855,350 Health Care - Equipment - 6.50% 10,000 Allscripts Healthcare Solutions, Inc. * 103,200 100,000 DexCom, Inc. * 414,000 5,000 ICU Medical, Inc. * 143,850 41,000 IDEXX Laboratories, Inc. * 2,019,660 104,400 Insulet Corporation * 1,503,360 29,550 Meridian Bioscience, Inc. 987,856 85,000 Micrus Endovascular Corporation * 1,050,600 35,000 NuVasive, Inc. * 1,207,850 65,400 TranS1 Inc. * 761,910 70,000 Wright Medical Group, Inc. * 1,689,800 9,882,086 Health Care - Pharmaceuticals & Biotechnology - 6.68% 42,000 Charles River Laboratories International, Inc. * 2,475,480 40,000 Kendle International Inc. * 1,796,800 70,000 Medicis Pharmaceutical Corporation 1,378,300 82,000 PAREXEL International Corporation * 2,140,200 35,000 Techne Corporation * 2,357,600 10,148,380 Health Care - Services - 6.14% 80,000 AmSurg Corp. * 1,894,400 62,500 DaVita, Inc. * 2,985,000 101,000 Dialysis Corporation of America * 736,290 46,200 MWI Veterinary Supply, Inc. * 1,629,012 76,500 VCA Antech, Inc. * 2,092,275 9,336,977 Industrials - Capital Goods - 8.93% 10,000 Basin Water, Inc. * 57,400 22,500 Ceradyne, Inc. * 719,100 42,118 DRS Technologies, Inc. 2,454,637 57,650 Graco Inc. 2,090,389 25,000 Kaydon Corporation 1,097,750 30,000 Middleby Corporation (The) * 1,871,700 50,000 MSC Industrial Direct Co., Inc. - Class A 2,112,500 30,000 Orion Energy Systems, Inc. * 286,200 40,000 Robbins & Myers, Inc. 1,306,000 53,750 Sun Hydraulics Corporation 1,573,263 13,568,939 Industrials - Commercial Services & Supplies - 9.94% 30,000 Advisory Board Company (The) * 1,648,200 50,000 Brady Corporation 1,671,500 50,000 Copart, Inc. * 1,938,000 57,500 CRA International, Inc. * 1,848,050 10,000 Fuel Tech, Inc. * 205,000 52,500 G&K Services, Inc. 1,869,525 17,500 Huron Consulting Group Inc. * 727,125 10,000 IHS Inc. * 643,100 75,000 Mobile Mini, Inc. * 1,425,000 70,000 Navigant Consulting, Inc. * 1,328,600 35,000 Stericycle, Inc. * 1,802,500 15,106,600 Industrials - Transportation - 1.02% 94,250 Knight Transportation, Inc. 1,551,355 Information Technology - Hardware & Equipment - 9.02% 90,000 ADC Telecommunications, Inc. * 1,087,200 1,900 Dolby Laboratories, Inc. * 68,894 17,300 DTS, Inc. * 415,200 140,000 Emulex Corporation * 2,273,600 76,000 FLIR Systems, Inc. * 2,286,840 85,000 Intermec, Inc. * 1,886,150 68,000 Plexus Corp. * 1,907,400 40,000 Rofin-Sinar Technologies Inc. * 1,796,000 55,000 ScanSource, Inc. * 1,990,450 13,711,734 Information Technology - Semiconductors & Semiconductor Equipment - 1.35% 56,100 PROS Holdings, Inc. * 704,055 45,000 Quality Systems, Inc. 1,344,150 2,048,205 Information Technology - Software & Services - 8.07% 42,500 ANSYS, Inc. * 1,467,100 35,000 FactSet Research Systems Inc. 1,885,450 65,900 Heartland Payment Systems, Inc. 1,516,359 90,000 Metavante Technologies, Inc. * 1,799,100 82,000 MICROS Systems, Inc. * 2,760,120 29,500 SPSS Inc. * 1,144,010 55,000 Wright Express Corporation * 1,690,150 12,262,289 Materials - 2.08% 81,000 AptarGroup, Inc. 3,153,330 TOTAL Common Stocks (COST: $ 107,929,576) 140,638,363 SHORT-TERM INVESTMENTS - 7.72% Commercial Paper - 6.63% $ 425,000 Travelers Companies Inc. (The) 04/01/08, 2.80% 425,000 750,000 Verizon Communications Inc. 04/02/08, 3.06% 749,936 625,000 Alcoa Inc. 04/04/08, 3.45% 624,820 500,000 Kraft Foods Inc. 04/08/08, 3.15% 499,694 600,000 Aetna Inc. 04/09/08, 3.30% 599,560 525,000 Time Warner Inc. 04/09/08, 3.11% 524,637 600,000 Diageo Capital plc 04/10/08, 3.40% 599,490 300,000 CVS Corporation 04/11/08, 2.95% 299,754 500,000 Wisconsin Energy Corporation 04/11/08, 2.90% 499,597 600,000 ITT Corporation 04/14/08, 3.42% 599,259 625,000 CVS Corporation 04/16/08, 3.30% 624,141 525,000 Starbucks Corporation 04/18/08, 2.95% 524,269 750,000 Bemis Company, Inc. 04/21/08, 2.72% 748,867 800,000 ITT Corporation 04/23/08, 3.05% 798,509 563,000 Diageo Capital plc 04/24/08, 3.40% 561,777 500,000 H.J. Heinz Finance Company 04/28/08, 2.85% 498,931 900,000 Diageo Capital plc 05/07/08, 2.70% 897,570 10,075,811 Variable Rate Security - 1.09% 1,660,211 Wisconsin Corporate Central Credit Union 04/01/2008, 2.32% 1,660,211 TOTAL Short-term Investments (COST: $11,736,022) 11,736,022 TOTAL SECURITY HOLDINGS (COST: $119,665,598) - 100.26% 152,374,385 LIABILITIES, NET OF OTHER ASSETS - (0.26)% (402,893) TOTAL NET ASSETS $151,971,492 % OF NET ASSETS * NON-INCOME PRODUCING As of March 31, 2008, investment cost for federal tax purposes was $119,671,779 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $42,132,425 Unrealized depreciation (9,429,819) Net unrealized appreciation $32,702,606 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/28/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/28/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/28/2008
